DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 May 2022 has been entered.
 Response to Arguments
Applicant's arguments filed 4 May 2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Steindorf is primarily concerned with bonding two or more substrates rather than forming bond sites between constituent fibers, it is noted that Steindorf discloses in paragraph [0044] that in addition to holding the laminate layers together, the calendar bonds impart integrity to the individual layers by bonding fibers within each layer. Therefore, the calendar bonds taught by Steindorf provide bonds between constituent fibers and anticipate the claim limitation as presently written.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammons et al. (2004/0127875) in view of Steinke et al. (2002/0074697) and Steindorf et al. (2007/0141303).
With respect to claim 1, Hammons discloses a disposable absorbent article, as shown in figure 1, comprising a topsheet 26, a backsheet 22, and an absorbent core 24. The topsheet 26 comprises a laminate of a spunbond nonwoven web 26 and a secondary spunbond nonwoven web 27, as disclosed in paragraphs [0022] and [00043-0047], and has a plurality of apertures 8 extending therethrough and a plurality of out-of-plane deformations 10, as shown in figure 2. The article comprises first and second zones 3 and a third zone 2 extending in the longitudinal direction L wherein the third zone 2 is disposed between the first and second zones 3 and the plurality of apertures 8 are disposed in the third zone 2, as shown in figure 1.
Hammons discloses all aspects of the claimed invention with the exception of the spunbond nonwoven web comprising crimped fibers and having a plurality of calendar bonds between constituent fibers forming a bonded area of about 10-18%. Steinke discloses an apertured nonwoven web for use in an absorbent article, as shown in figure 3 and described in paragraph [0002]. Steinke teaches using crimped spunbond fibers to produce a web having a higher loft and improved resiliency, as disclosed in paragraph [0030]. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the spunbond nonwoven web of Hammons with crimped fibers, as taught by Steinke, to improve the resiliency of the web. 
Steindorf discloses a spunbond nonwoven web for use in an absorbent article, as disclosed in paragraphs [0001] and [0063]. Steindorf teaches bonding the web using a plurality of calendar bonds having a bonded area of 15% to provide the web with an aesthetically pleasing appearance, as disclosed in paragraph [0043]. Steindorf further teaches that bonding the web imparts integrity by bonding constituent fibers within the web. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the spunbond nonwoven web of Hammons with a plurality of calendar bonds between constituent fibers having a bonded area of 15%, as taught by Steindorf, to achieve an aesthetically pleasing appearance and impart integrity to the web.
With respect to claim 2, Hammons further discloses a layer 27 between the topsheet 26 and absorbent core 24, as shown in figure 2. The layer 27 is a secondary topsheet, or distribution layer as disclosed in paragraph [0022].
Hammons discloses all aspects of the claimed invention with the exception of the plurality of bond sites joining the topsheet 26 to the layer 27. Hammons discloses in paragraph [0029] the desire for the topsheet and secondary topsheet to be tightly bonded together. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a plurality of bond sites to join the topsheet to the secondary topsheet of Hammons to achieve the predictable result of tightly bonding the layers to achieve superior fluid acquisition (see Hammons, paragraph [0029]).
With respect to claim 3, the first and second zones 3 of Hammons each comprise a plurality of out-of-plane deformations 10, as shown in figure 1, comprising ridges and grooves, as shown in figure 2.
With respect to claim 8, the spunbond fibers of Hammons are continuous, as disclosed in paragraph [0047]. The nonwoven web comprises a plurality of individual continuous fibers, and therefore is considered to comprise first and second, different, continuous fibers.

Claims 5-7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammons et al. (2004/0127875) in view of Steinke et al. (2002/0074697) and Steindorf et al. (2007/0141303), and further in view of Hammons et al. (2016/0067118; herein after Hammons ‘118).
With respect to claims 5-7 and 9-10, modified Hammons discloses all aspects of the claimed invention with the exception of providing the spunbond nonwoven web with hydrophobic treatments and the crimped spunbond nonwoven web the hydrophilic treatments in the form of melt additives. Hammons ‘118 teaches treating spunbond nonwoven webs with hydrophobic melt additives and hydrophilic melt additives, as disclosed in paragraphs [0131], [0147], and [0151]. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the spunbond nonwoven web of Hammons with hydrophobic treatments and the crimped spunbond nonwoven web the hydrophilic treatments in the form of melt additives, as taught by Hammons ‘118, to achieve the predictable result of a topsheet with hydrophilic properties to quickly move fluid from the upper surface, while having hydrophobic properties to prevent fluid from passing back through the lower surface from the absorbent core.
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781